By the Court.
The act of 20th May 1767, § 3, (1 St. Laws 480) will not govern this point. The act of 5th April 1785, (2 St. Laws 304) was repealed by a temporary law of 19th April 1794, (3 St. Laws 536) and the repealing law by another act, (4 St. Laws 265) and does not expire till the end of the next session. The 1st section thereof extends the jurisdiction of justices of the peace from 5l. to 20l. and directs, that “any „ „ “ person who shall bring any suit or action in other manner [*584 than is provided by the act, in cases cognizable under the “act, and who shall not recover 20l. and more, shall not have “judgment therein for any costs by him expended.”
The plaintiffs therefore should have instituted their suit before a justice of the peace, and having chosen another jurisdiction are not entitled to costs. The same point has been determined in bank within the present year.
Judgment for the plaintiff for the damages without costs.